Citation Nr: 1412635	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a bilateral wrist disability.

5.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert Evans, Agent

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The appellant served in the Army Reserves from July 1968 until approximately July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In August 2009, the appellant testified before the undersigned, and a copy of the transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The appellant served in the Army Reserves, with a military occupational specialty of Infantry.  He alleges that his musculoskeletal disorders and hearing loss are related to his Infantry training.

The applicable laws and regulations regarding Reserve service permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 (2013).  

In this case, VA examinations have not been provided for any disability.  In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) made clear that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The appellant should be afforded an examination for his claimed bilateral ankle, foot, knee, and wrist disabilities.  In this regard, the appellant has complained of recurrent symptoms of joint pain.  His personnel records indicate that he served in the Army Reserves for approximately 13 years, performing Infantry training.  The appellant has referred to several studies that indicate that Infantry training may result in overuse injuries; however, there is insufficient competent medical evidence on file for VA to make a decision on the claims, thereby satisfying the remaining McLendon element and triggering VA's duty to obtain an examination. 

The appellant should also be afforded an examination for his claimed bilateral hearing loss.  In this regard, the appellant has a current bilateral hearing loss disability, and has had one since November 1977 (while he was still in the Army Reserves).  The record contains an opinion from a private physician noting that his current hearing loss disability is due to "noise damage in the past."  See July 2008 private opinion.  The evidence of record reflects that the appellant was exposed to farm machinery and hunted without the benefit of ear protection.  See November 1977 Conservation of Hearing Form.  The appellant has also alleged that he was exposed to live grenades, gunfire, and constant yelling while serving as a drill sergeant.  The private opinion did not identify the type of noise damage that caused the appellant's bilateral hearing loss, and a VA examination should be provided as there is insufficient competent medical evidence on file for VA to make a decision on the claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for an examination to determine the nature and etiology of his alleged bilateral ankle, foot, knee, and wrist disabilities.  The claims file should be made available to and be reviewed by the examiner in conjunction with the evaluation.  

All required tests should be performed, to include X-rays to determine the presence of arthritis.  After a full evaluation, the examiner should provide all diagnoses of the ankle, foot, knee, and wrist, and provide an opinion on each of the following questions:

(a.)  If an ankle disability is found:  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the appellant's ankle disability was caused by Infantry training performed approximately two weeks per year from July 1968 to July 1981?  For purposes of this question, please consider that the appellant fractured his right ankle in 1995.

(b.)  If a foot disability is found:  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the appellant's foot disability was caused by Infantry training performed approximately two weeks per year from July 1968 to July 1981?

(c.)  If a knee disability is found:  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the appellant's knee disability was caused by Infantry training performed approximately two weeks per year from July 1968 to July 1981?

(d.)  If a wrist disability is found:  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the appellant's wrist disability was caused or permanently aggravated beyond the normal course and scope of the disability by Infantry training performed approximately two weeks per year from July 1968 to July 1981?  For purposes of this question, please consider that the appellant has well-healed fracture of his bilateral wrists from childhood.

A thorough explanation must be provided for each opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Schedule the appellant for an examination to determine the nature and etiology of his hearing loss disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the evaluation.  

All required tests should be performed.  After a full evaluation, the examiner should provide an opinion on the following questions:

(a.)  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the appellant's bilateral hearing loss was caused by gunfire, explosions, and yelling experienced during Infantry training performed approximately two weeks per year from July 1968 to November 1977?   For purposes of this question, please consider that during those years the appellant reported exposure to farm machinery and hunting without ear protection, which occurred outside Reserve service.

(b.)  Is it at least as likely as not (i.e., is there a 50 percent chance or greater) that the appellant's bilateral hearing loss was permanently aggravated beyond the normal course and scope of the disability by Infantry training performed approximately two weeks per year from November 1977 to July 1981?

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the appellant and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


